Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejection – 35 U.S.C. § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The scope of a claim is definite only when it is supported by an enabling disclosure.1 When the scope of protection sought exceeds what is enabling in the disclosure, the claim is indefinite.
The claim scope must be less than or equal to the scope of the enablement.2 The scope of enablement, in turn, is that which is disclosed in the specification and is understandable to a designer of ordinary skill in the art without resorting to conjecture.
The claim is indefinite and nonenabling for the following reason:
Specifically, Reproduction 1.7, the bottom plan view, shows five elongated rectangular features which are not shown in any other views in enough detail to confirm their three-dimensional appearance. Therefore, there is no support in the instant application to enable one of ordinary skill in the art to understand the depth and configuration of the five elongated rectangular features of the bottom of the Television Receiver without resorting to conjecture. Please see the following illustration
[AltContent: textbox (The appearance of the five elongated rectangular shaped features indicated here, in Reproduction. 1.7, is unclear from the views provided. )]
    PNG
    media_image1.png
    167
    1466
    media_image1.png
    Greyscale




Reproduction. 1.7 may be revised to remove the indefinite/nonenabling areas from the claim by converting them to broken lines.  

Additionally, if broken lines are used, the statement amended pursuant to the suggestion noted in the section below titled “Claim Rejection - 35 USC § 112(b)” should be sufficient. see MPEP § 1503.02(III) and In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967)

Replacement ReproductionsA response is required in reply to the Office action to avoid abandonment of the application. 
Corrected reproductions submitted in response to this Office action must be in compliance with 37 CFR 1.121(d). Any amended replacement reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended. The view number of an amended reproduction should not be labeled as "amended." If a reproduction view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the reproductions for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining views. Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02) If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.

Claim Rejection - 35 USC § 112(b)
The claim is rejected for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. 112(b). 
The claim is indefinite because the reproductions include, in the figures, two types of broken lines that are not clearly described in the specification, and thus the scope of the claimed design cannot be determined. Further, subject matter that is not claimed must be described as forming no part of the claimed design. Please See MPEP §2920.05(c). In a design patent, the claim is directed to the “design for” an article of manufacture. A design does not have any claimed or unclaimed portions; an article does not have any claimed or unclaimed portions. What is shown in broken lines is excluded from the claim, or “forms no part of the claimed design.” 
Accordingly, if the dashed broken lines depict portions of the article for which protection is not sought and the dot-dot-dashed broken lines seen in reproduction 1.9 represent crop lines of the enlarged portion that form no part of the claim, applicant may amend the specification by canceling the statement that reads: 

[; the broken lines represent portions of the television receiver that form no part thereof.] 

replacing it with something similar to the following: 

-- where the broken dot-dot-dash line depicts a crop line of the enlarged portion that forms no part of the claim; while the broken dashed lines depict portions of the television receiver that form no part of the claimed design.-- 
	
Matter excluded from the claim: Hague Administrative Instructions Section 403:
Matter which is shown in a reproduction but for which protection is not sought may be indicated 
(i) in the description referred to in Rule 7(5)(a) and/or 
(ii) by means of dotted or broken lines or coloring.
A response is required in reply to the Office action to avoid abandonment of the application. 

Conclusion 
The claim stands rejected under 35 U.S.C. § 112(a) and (b) and under 35 U.S.C. § 112(b), as set forth above.

Hague - Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE D FAST HORSE whose telephone number is (571)272-7507.  The examiner can normally be reached on Tuesday-Friday 8am-4pm MT Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Marie D. Fast Horse/Primary Examiner, Art Unit 2918                                                                                                                                                                                                        	



    
        
            
        
            
        
            
    

    
        1 A patent claim is invalid if it is not supported by an enabling disclosure. MPEP 2164
        2 National Recovery Technologies Inc. v. Magnetic Separation Systems Inc., 49 USPQ2d 1671 (Fed. Cir. 1999) See Goodman, 11 F.3d at 1050, 29 USPQ2d at 2013 (“the specification must teach those of skill in the art ‘how to make and how to use the invention as broadly as it is claimed’ “) (citing Vaeck, 947 F.2d at 496); In re Fisher , 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)